DETAILED ACTION
1.	Claims 1-6, 8-14, 16-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3..	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.1.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
4.2.	Applicant's arguments with respect to the 101 rejection have been fully considered and are persuasive. The 101 rejection has been withdrawn.
Response to Amendment
5.	Claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. (In re Langdon). The
applicant in that case attempted to avoid a prior art reference by using (claim 9) “…without requiring rescanning of the base branch for vulnerabilities after the merge”.  The negative limitation claim without requiring rescanning …”.  there was no distinguishable (patentable) reason to exclude requiring rescanning…. An invention 
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.2.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10579803 to Mueller et al (“Mueller”), in view of US Patent No. 10303464 issued to Wolfson et al (“Wolfson”) further in view of US Patent Application No. 20060218635 to Kramer et al (“Kramer”).
 	As per claim 1, Mueller discloses a computer-implemented method comprising:
scan changed computer instructions to detect vulnerabilities when the changed computer instructions are committed to a version control repository wherein the changed computer instructions comprise changes to the previous version of computer instructions (col. 9, Lines 1-25, also see fig. 4 and associated texts);
determining that a vulnerability associated with an open issue for the previous version of computer instructions is not present in the vulnerabilities detected in the changed computer instructions (col. 9, Lines 1-25, also see fig. 4 and associated texts); sending computer instructions to close the open issue based on the determination that the vulnerability is not present in the changed computer instructions (col. 9, Lines 35-55).
receiving an indication that an open issue for a vulnerability in a first set of computer instructions has been marked as a false positive (4:1-20, 7:20-50); and 

storing an indication for the version control repository that the vulnerability is a false positive vulnerability (5:40-55, 9:1-12).
Mueller does not explicitly disclose however in the same field of endeavor, Wolfson discloses an orchestration application installed in a version control repository and given authority to access the version control repository such that the orchestration application is able to cause a scanning service to scan to detect vulnerabilities (col. 11, lines 60-67 to col. 12, lines 1-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller with the teaching of Wolfson by including the feature of testing, in order for Mueller’s system for testing of one or more of the code versions for a given one of the compute services and one or more of the data versions for the given compute service is carried out by an automated code testing system applying a search algorithm to traverse both the one or more code versions and the one or more data versions. Advantageously, one or more embodiments provide significantly improved test coverage for multiple code versions of one or more applications executed as respective compute services in cloud infrastructure. As a result, in certain embodiments, application code can be made more robust to failures that might otherwise occur when code 
	Mueller does not explicitly disclose however, in the same field of endeavor, Kramer discloses close the open issue automatically ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller with the teaching of Kramer by including the feature of close the open issue automatically, in order for Mueller’s system for protecting a computer system connected to a communication network from a potential vulnerability. The system and method protects a computer system that is about to undergo or has just undergone a change in state that may result in placing the computer system at risk to viruses, and the like, over a communication network. The system and method first detect an imminent or recent change in state. A security component and a fixing component react to the detection of the change in state. The security component may raise the security level to block incoming network information, other than information from a secure or known location, or information requested by the computer system. The fixing component implements a fixing routine, such as installing missing updates or patches, and on successfully completing the fixing routine, the security level is relaxed or lowered (Kramer, abstract).

 	As per claim 2, the combination of Mueller, Wolfson and Kramer discloses the computer-implemented method of claim 1 further comprising: in response to a request to commit second changed computer instructions to the version control repository, determining that the second changed computer instructions contain a vulnerability 

As per claim 3, the combination of Mueller, Wolfson and Kramer discloses the computer-implemented method of claim 1 wherein determining that the vulnerability associated with the open issue for the previous version of computer instructions is not present in the vulnerabilities detected in the changed computer instructions comprises: matching open issues to vulnerabilities detected in the changed computer instructions by requiring for each match at least that the code text of the open issue matches the detected vulnerability; and determining that each vulnerability associated with an open issue that was not matched to a vulnerability detected in the changed computer instructions is not present in the vulnerabilities detected in the changed computer instructions (col. 9, Lines 1-25, also see fig. 4 and associated texts);also see fig. 4 and associated texts).

As per claim 4, the combination of Mueller, Wolfson and Kramer discloses the computer-implemented method of claim 3 wherein matching open issues to vulnerabilities detected in the changed computer instructions further comprises matching a code line associated with the open issue to a code line of a vulnerability detected in the changed computer instructions (Mueller, col.5, Lines 6-35)

As per claim 5, the combination of Mueller, Wolfson and Kramer discloses the computer-implemented method of claim 1 further comprising: determining that a 

As per claim 6, the combination of Mueller, Wolfson and Kramer discloses the computer-implemented method of claim 5 wherein the other computer instructions are not a previous version of the changed computer instructions but are stored in a same repository as the changed computer instructions (Mueller, col. 4, Lines 1-20).

6.3.	Claims 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, Wolfson and Kramer as applied to claim above, and in view of US Patent Application No. 20160291970 to Mallisetty et al (“Mallisetty”).

As per claim 8, the rejection of claim 7 is incorporated herein; the combination of Mueller, Mueller, Wolfson and Kramer discloses the invention as described above. Mueller, Wolfson and Kramer do not explicitly disclose however in the same field of endeavor, Mallisetty discloses the computer-implemented method of claim 1 further comprising: receiving a request to commit a merge of a head branch of computer instructions into a base branch of computer instructions; in response to the request (Mallisetty, [0049]-[0050], also see [0006], [0079]-[0080]):

when both the head branch of computer instructions and the base branch of computer instructions have been scanned for vulnerabilities: identifying vulnerabilities in the head branch of computer instructions that were not in the base branch of computer instructions when the base branch of computer instructions was scanned; and  for each identified vulnerability, storing an indication that the vulnerability is present in the base branch of computer instructions and opening a new issue for the base branch of computer instructions (Mallisetty, [0057], [0061]-[0062],also see [0079]-[0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mueller with the teaching of Kramer/Mallisetty by including the feature of the base branch of computer instructions, in order for Mueller’s system to detect that new source code linked to a defect identifier has been checked in to a source code repository for a given one of a plurality of code branches of a software application. The new source code comprises new application source code and new test case source code. The defect identifier identifies a defect in the software application that the new application source code resolves and the new test case source code tests. The processing circuit is further configured to automatically check in the new source code to additional ones of the plurality of code branches based on the defect identifier. The processing circuit is further configured to, for each additional code branch into which the new source code is automatically checked in: [0008] determine a first code coverage metric indicative of an 

As per claim 9, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server comprising: a memory containing instructions and a database comprising vulnerabilities detected in a previous version of a branch of computer code and vulnerabilities detected in a base branch and a head branch of computer code; a processor executing the instructions in the memory to perform steps comprising: receiving vulnerabilities detected in a last-committed version of the branch of computer code; determining that a vulnerability stored in the database for the previous version of the branch of computer code is not in the received vulnerabilities for the last-committed version of the branch of computer code (Mallisetty, [0049]-[0050], also see [0079]-[0080]); in response, instructing an issue tracker to close an issue opened for the vulnerability for the branch of code (Mallisetty, [0036]-[0037]). 
receiving an indication that a commit of a merge of the head branch into the base branch has been received; and adding vulnerabilities detected in the head branch that (In re Langdon). The applicant in that case attempted to avoid a prior art reference by using (claim 9) “…without requiring rescanning of the base branch for vulnerabilities after the merge”).
The motivation regarding the obviousness of claim 8 is also applied to claim 9.

 	As per claim 10, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server of claim 9 wherein the processor executes the instructions in memory to further perform steps comprising: determining that a second vulnerability stored in the database for the previous version of the branch of computer code is in the received vulnerabilities for the last-committed version of the branch of computer code; and in response, instructing an issue tracker to add a comment to an open issue for the second vulnerability for the branch to indicate that the second vulnerability was still present in the last-committed version of the branch of computer 

	As per claim 11, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server of claim 9 wherein the processor executes the instructions in memory to further perform steps comprising: determining that a third vulnerability stored in the database and marked as a false positive vulnerability is in the received vulnerabilities for the last-committed version of the branch of computer code; and in response, not opening an issue for the third vulnerability (Mueller, col. Lines [0016], [33]).

	As per claim 12, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server of claim 11 wherein the third vulnerability marked as a false positive was never present in any version of the branch of computer code before the last-committed version of the branch of computer-code (Mueller, col. 4, Lines 1-20, also see col. 9, lines 1-25).

	As per claim 13, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server of claim 9 wherein the processor executes the instructions in memory to further perform steps comprising: receiving an indication that a fourth vulnerability in a first branch of computer code stored in a repository is a false positive vulnerability; searching for open issues for the false positive vulnerability for other branches of computer code stored in the repository; and for each found open 

	As per claim 14, the combination of Mueller, Wolfson, Kramer and Mallisetty discloses the computer server of claim 9 wherein the processor executes the instructions in memory to further perform steps comprising: determining that a fifth vulnerability stored in the database for an earlier version of the branch of computer code is in the received vulnerabilities for the last-committed version of the branch of computer code; and in response, instructing the issue tracker to reopen a closed issue for the vulnerability for the branch of code (Mueller, col. 4, Lines 1-20).

Claims 16-20, are rejected for similar reasons as stated above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497